The defendant is indicted for obtaining goods under false pretences. He was convicted and he entered a motion to arrest the judgment, which was refused, and he appealed.
The indictment fails to charge that the goods were obtained "feloniously" and is therefore fatally defective. This is so by reason of Laws 1891, ch. 205. S. v. Bryan, 112 N.C. 848; S. v. Caldwell, ib., 854, and authorities there cited.
Judgment Arrested.
Cited: S. v. Shaw, 117 N.C. 765; S. v. Bunting, 118 N.C. 1200. *Page 577 
(981)